PARIENTE, Judge.
On the authority of State v. Johnson, 676 So.2d 408 (Fla.1996), we reverse the trial court’s order which dismissed the information filed against appellant for aggravated stalking. In Johnson, our supreme court held that double jeopardy does not bar a subsequent prosecution for aggravated stalking where the defendant had previously been convicted for violating an injunction based on the same conduct. See also Williams v. State, 673 So.2d 486 (Fla.1996). The trial court did not have the benefit of the supreme court’s decision in Johnson when it made the determination that the prosecution for aggravated stalking was barred on double jeopardy grounds based on the prior dismissal of the contempt proceedings for violation of an injunction arising from the same conduct.
GUNTHER, C.J., and STONE, J., concur.